

108 HR 3231 IH: Unrecognized Southeast Alaska Native Communities Recognition and Compensation Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3231IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the recognition of certain Alaska Native communities and the settlement of certain claims under the Alaska Native Claims Settlement Act, and for other purposes.1.Short titleThis Act may be cited as the Unrecognized Southeast Alaska Native Communities Recognition and Compensation Act.2.PurposeThe purpose of this Act is to redress the omission of the southeastern Alaska communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell from eligibility under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) by authorizing the Alaska Natives enrolled in the communities—(1)to form Urban Corporations for the communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and(2)to receive certain settlement land pursuant to that Act.3.Establishment of additional Native CorporationsSection 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at the end the following:(e)Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska(1)In generalThe Native residents of each of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may organize as Urban Corporations.(2)Effect on entitlement to landNothing in this subsection affects any entitlement to land of any Native Corporation established before the date of enactment of this subsection pursuant to this Act or any other provision of law..4.Shareholder eligibilitySection 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1607) is amended by adding at the end the following:(d)Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell(1)In generalThe Secretary shall enroll to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell those individual Natives who enrolled under this Act to the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, respectively.(2)Number of sharesEach Native who is enrolled to an Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to paragraph (1) and who was enrolled as a shareholder of the Regional Corporation for Southeast Alaska shall receive 100 shares of Settlement Common Stock in the respective Urban Corporation.(3)Natives receiving shares through inheritanceIf a Native received shares of stock in the Regional Corporation for Southeast Alaska through inheritance from a decedent Native who originally enrolled to the Native Village of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell and the decedent Native was not a shareholder in a Village Corporation or Urban Corporation, the Native shall receive the identical number of shares of Settlement Common Stock in the Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell as the number of shares inherited by that Native from the decedent Native who would have been eligible to be enrolled to the respective Urban Corporation.(4)Effect on entitlement to landNothing in this subsection affects entitlement to land of any Regional Corporation pursuant to section 12(b) or 14(h)(8)..5.Distribution rightsSection 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606) is amended—(1)in subsection (j)—(A)in the third sentence, by striking In the case and inserting the following:(3)Thirteenth regional corporationIn the case; (B)in the second sentence, by striking Not less and inserting the following:(2)Minimum allocationNot less;(C)by striking (j) During and inserting the following:(j)Distribution of corporate funds and other net income(1)In generalDuring; and(D)by adding at the end the following:(4)Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and WrangellNative members of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell who become shareholders in an Urban Corporation for such a Native Village shall continue to be eligible to receive distributions under this subsection as at-large shareholders of the Regional Corporation for Southeast Alaska.; and(2)by adding at the end the following:(s)Effect of amendatory ActThe Unrecognized Southeast Alaska Native Communities Recognition and Compensation Act and the amendments made by that Act shall not affect—(1)the ratio for determination of revenue distribution among Native Corporations under this section; or(2)the settlement agreement among Regional Corporations or Village Corporations or other provisions of subsection (i) or (j)..6.CompensationThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:43.Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell(a)Definition of Urban CorporationIn this section, the term Urban Corporation means each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell.(b)Conveyances of land(1)Authorization(A)Conveyances to Urban CorporationsSubject to valid existing rights and paragraphs (3), (4), (5), and (6), the Secretary shall convey—(i)to the Urban Corporation for Haines, the surface estate in 12 parcels of Federal land comprising approximately 23,040 acres, as generally depicted on the maps entitled Haines Selections, numbered 1 and 2, and dated February 19, 2021;(ii)to the Urban Corporation for Ketchikan, the surface estate in 9 parcels of Federal land comprising approximately 23,040 acres, as generally depicted on the maps entitled Ketchikan Selections, numbered 1 through 4, and dated February 19, 2021;(iii)to the Urban Corporation for Petersburg, the surface estate in 12 parcels of Federal land comprising approximately 23,040 acres, as generally depicted on the maps entitled Petersburg Selections, numbered 1 through 3, and dated February 19, 2021;(iv)to the Urban Corporation for Tenakee, the surface estate in 14 parcels of Federal land comprising approximately 23,040 acres, as generally depicted on the maps entitled Tenakee Selections, numbered 1 through 3, and dated February 19, 2021; and(v)to the Urban Corporation for Wrangell, the surface estate in 13 parcels of Federal land comprising approximately 23,040 acres, as generally depicted on the maps entitled Wrangell Selections, numbered 1 through 5, and dated February 19, 2021.(B)Conveyances to Regional Corporation for Southeast AlaskaSubject to valid existing rights, on the applicable date on which the surface estate in land is conveyed to an Urban Corporation under subparagraph (A), the Secretary shall convey to the Regional Corporation for Southeast Alaska the subsurface estate for that land.(C)Congressional intentIt is the intent of Congress that the Secretary convey the surface estates described in subparagraph (A) not later than the date that is 2 years after the applicable date of incorporation under section 16(e)(1) of an Urban Corporation.(2)Withdrawal(A)In generalSubject to valid existing rights, the Federal land described in paragraph (1) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; (iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials; and(iv)selection under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21).(B)TerminationThe withdrawal under subparagraph (A) shall remain in effect until the date on which the Federal land is conveyed under paragraph (1).(3)Treatment of land conveyedExcept as otherwise provided in this section, any land conveyed to an Urban Corporation under paragraph (1)(A) shall be—(A)considered to be land conveyed by the Secretary under section 14(h)(3); and(B)subject to all laws (including regulations) applicable to entitlements under section 14(h)(3), including section 907(d) of the Alaska National Interest Lands Conservation Act (43 U.S.C. 1636(d)).(4)Public easements(A)In generalThe conveyance and patents for the land under paragraph (1)(A) shall be subject to the reservation of public easements under section 17(b).(B)TerminationNo public easement reserved on land conveyed under paragraph (1)(A) shall be terminated by the Secretary without publication of notice of the proposed termination in the Federal Register.(C)Reservation of easementsIn the conveyance and patents for the land under paragraph (1)(A), the Secretary shall reserve the right of the Secretary to amend the conveyance and patents to include reservations of public easements under section 17(b) until the completion of the easement reservation process.(5)Hunting, fishing, recreation, and access(A)In generalAny land conveyed under paragraph (1)(A), including access to the land through roadways, trails, and forest roads, shall remain open and available to subsistence uses, noncommercial recreational hunting and fishing, and other noncommercial recreational uses by the public under applicable law—(i)without liability on the part of the Urban Corporation, except for willful acts of the Urban Corporation, to any user as a result of the use; and(ii)subject to—(I)any reasonable restrictions that may be imposed by the Urban Corporation on the public use—(aa)to ensure public safety;(bb)to minimize conflicts between recreational and commercial uses;(cc)to protect cultural resources;(dd)to conduct scientific research; or(ee)to provide environmental protection; and(II)the condition that the Urban Corporation post on any applicable property, in accordance with State law, notices of the restrictions on use.(B)EffectAccess provided to any individual or entity under subparagraph (A) shall not—(i)create an interest in any third party in the land conveyed under paragraph (1)(A); or(ii)provide standing to any third party in any review of, or challenge to, any determination by the Urban Corporation with respect to the management or development of the land conveyed under paragraph (1)(A), except as against the Urban Corporation for the management of public access under subparagraph (A).(6)Miscellaneous(A)Special use authorizations(i)In generalOn the conveyance of land to an Urban Corporation under paragraph (1)(A)—(I)any guiding or outfitting special use authorization issued by the Forest Service for the use of the conveyed land shall terminate; and(II)as a condition of the conveyance and consistent with section 14(g), the Urban Corporation shall issue the holder of the special use authorization terminated under subclause (I) an authorization to continue the authorized use, subject to the terms and conditions that were in the special use authorization issued by the Forest Service, for—(aa)the remainder of the term of the authorization; and(bb)1 additional consecutive 10-year renewal period.(ii)Notice of commercial activitiesThe Urban Corporation, and any holder of a guiding or outfitting authorization under this subparagraph, shall have a mutual obligation, subject to the guiding or outfitting authorization, to inform the other party of any commercial activities prior to engaging in the activities on the land conveyed to the Urban Corporation under paragraph (1)(A).(iii)Negotiation of new termsNothing in this paragraph precludes the Urban Corporation and the holder of a guiding or outfitting authorization from negotiating a new mutually agreeable guiding or outfitting authorization.(iv)LiabilityNeither the Urban Corporation nor the United States shall bear any liability, except for willful acts of the Urban Corporation or the United States, regarding the use and occupancy of any land conveyed to the Urban Corporation under paragraph (1)(A), as provided in any outfitting or guiding authorization under this paragraph.(B)Roads and facilities(i)In generalThe Secretary of Agriculture shall negotiate in good faith with the Urban Corporation to develop a binding agreement for—(I)the use of National Forest System roads and related transportation facilities by the Urban Corporation; and(II)the use of the roads and related transportation facilities of the Urban Corporation by the Forest Service and designees of the Forest Service.(ii)Terms and conditionsThe binding agreement under clause (i)—(I)shall provide that the State (including entities and designees of the State) shall be authorized to use the roads and related transportation facilities of the Urban Corporation on substantially similar terms as are provided by the Urban Corporation to the Forest Service;(II)shall include restrictions on, and fees for, the use of the National Forest System roads and related transportation facilities in existence as of the date of enactment of this section, as necessary, that are reasonable and comparable to the restrictions and fees imposed by the Forest Service for the use of the roads and related transportation facilities; and(III)shall not restrict or limit any access to the roads and related transportation facilities of the Urban Corporation or the Forest Service that may be otherwise provided by valid existing rights and agreements in existence as of the date of enactment of this section. (iii)Intent of CongressIt is the intent of Congress that the agreement under clause (i) shall be entered into as soon as practicable after the date of enactment of this section and in any case by not later than 1 year after the date of incorporation of the Urban Corporation. (iv)Continued accessBeginning on the date on which the land is conveyed to the Urban Corporation under paragraph (1)(A) and ending on the effective date of a binding agreement entered into under clause (i), the Urban Corporation shall provide and allow administrative access to roads and related transportation facilities on the land under substantially similar terms as are provided by the Forest Service as of the date of enactment of this section. (C)Effect on other laws(i)In generalNothing in this section delays the duty of the Secretary to convey land to—(I)the State under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21); or(II)a Native Corporation under—(aa)this Act; or(bb)the Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452).(ii)Statehood entitlement(I)In generalStatehood selections under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21) are not displaced by the parcels of land described in clauses (i) through (v) of paragraph (1)(A).(II)Boundary adjustmentsIn the event of a dispute between an area selected as a Statehood selection and a parcel of land referred to in subclause (I), the Secretary shall work with the Urban Corporation and the State in good faith to adjust the boundary of the parcel to exclude any area selected as a Statehood selection. (iii)ConveyancesThe Secretary shall promptly proceed with the conveyance of all land necessary to fulfill the final entitlement of all Native Corporations in accordance with—(I)this Act; and(II)the Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452).(iv)Fish and wildlifeNothing in this section enlarges or diminishes the responsibility and authority of the State with respect to the management of fish and wildlife on public land in the State.(D)Maps(i)AvailabilityEach map referred to in paragraph (1)(A) shall be available in the appropriate offices of the Secretary and the Secretary of Agriculture.(ii)CorrectionsThe Secretary, in consultation with the Secretary of Agriculture, may make any necessary correction to a clerical or typographical error in a map referred to in paragraph (1)(A).(c)Conveyance of roads, trails, log transfer facilities, leases, and appurtenances(1)In generalThe Secretary, without consideration or compensation, shall convey to each Urban Corporation, by quitclaim deed or patent, all right, title, and interest of the United States in all roads, trails, log transfer facilities, leases, and appurtenances on or related to the land conveyed to the Urban Corporation under subsection (b)(1)(A).(2)ConditionsThe conveyance under paragraph (1) shall be subject to—(A)section 14(g); and(B)all valid existing rights, including any reciprocal rights-of-way, easements, or agreements for the use of the roads, trails, log transfer facilities, leases, and appurtenances conveyed under paragraph (1). (3)Continuation of agreements(A)In generalOn or before the date on which land is conveyed to an Urban Corporation under subsection (b)(1)(A), the Secretary shall provide to the Urban Corporation notice of all reciprocal rights-of-way, easements, and agreements for use of the roads, trails, log transfer facilities, leases, and appurtenances on or related to the land in existence as of the date of enactment of this section. (B)RequirementIn accordance with section 14(g), any right-of-way, easement, or agreement described in subparagraph (A) shall continue unless the right-of-way, easement, or agreement—(i)expires under its own terms; or (ii)is mutually renegotiated.(d)Settlement trust(1)In generalEach Urban Corporation may establish a settlement trust in accordance with section 39 for the purposes of promoting the health, education, and welfare of the trust beneficiaries, and preserving the Native heritage and culture, of the community of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, as applicable.(2)Proceeds and incomeThe proceeds and income from the principal of a trust established under paragraph (1) shall—(A)first be applied to the support of those enrollees, and the descendants of the enrollees, who are elders or minor children; and(B)thereafter to the support of all other enrollees.(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $12,500,000, to be used by the Secretary to provide 5 grants in the amount of $2,500,000 each, to be used only for activities that support the implementation of this section, including planning and development..